Ostrander, C. J.
(concurring). I agree with Mr. Justice Bird in reversing the judgment, but not in the reasons assigned therefor.
1. It is doubtful if the rule that possession of real estate is notice of the possessor’s rights therein, whatever they may be, and the rule that a purchaser is not a good-faith purchaser within the meaning of the statute, as against one in possession of the land, should be applied in this case. The land was occupied by a building owned jointly by the defendant and the owner of the fee. The land was part of the owner’s homestead. The fee owner died. His interest in the land passed by the warranty deed of an heir at law to complainants September 8, 1908, pursuant to a contract for its purchase made June 13, 1908. His interest in the building passed, through his administrator, to the defendant July 16, 1908. When complainants contracted to purchase the land, the building was *162occupied by the Onondaga Telephone Exchange Company. It paid rent, one-half to the fee owner, and one-half to defendant. Before defendant purchased the building from the administrator, he had notified the telephone exchange company to vacate the building, and it did vacate it in July, 1908, moving to another building erected by the complainants on the same lot. It does not appear that defendant’s building was thereafter occupied. Defendant introduced the following memorandum as evidence of the sale of the building to him:
“Onondaga, Mich., July 16, 1908.
“Received of Frank J. Baldwin fifty dollars ($50.00) for the estate’s one-half interest in the market building located •and described in joint bill of sale given to Grove and Frank Baldwin by A. J. Swift, October 1, 1900. I agree to turn over the keys and see that the building is vacated July 31, 1908, or forfeit the money on building and rent.
“Helen D. Baldwin, Administrator.”
Considering these facts, I am not prepared to hold that complainants as purchasers of the land were put upon inquiry as to defendant’s rights in the land on which the building stood. The statute (3 Comp. Laws, § 8988 ) is:
“Every conveyance of real estate within this State, hereafter made, which shall not be recorded as provided in this chapter, shall be void as against any subsequent purchaser in good faith, and for a valuable consideration, of the same real estate or any portion thereof, whose conveyance shall be first duly recorded.”
And the term “conveyance,” used in this statute, includes leases for a term exceeding three years. 3 Comp. Laws, § 8994. Undoubtedly, the title of a purchaser of land is affected by the interest of a tenant in possession. But as possession under an unrecorded deed to constitute notice must be open, manifest, unequivocal, and referable to the deed (Atwood v. Bearss, 47 Mich. 72 [10 N. W. 112]), so the possession of one claiming to be a tenant under a lease which the law requires to be recorded ought to be open, manifest, unequivocal, and referable to the *163lease. The occupancy of this land by the building was entirely consistent with the ownership of the fee of the land by one who owned also a half interest in the building. The estate having sold its interest in the building, there would appear to be no reason why the land of the estate should any longer support it, or why the owner of the building should not remove it upon request.
2. But there is testimony, sufficient in my opinion to carry the case to a jury, tending to prove that complainants’ grantor and complainants had actual notice or knowledge that defendant had, or claimed, some right, based upon contract, to occupy the land. The notice to move the building, given by complainants’ grantor, is a notice to move it in three months from date of notice. The notice contains the following:
“Your lease and all rights to occupy said lots having expired.”
This was the last notice given. The complaint made to the circuit court commissioner in the present suit alleges that defendant is tenant of complainants. What was set out in the earlier complaint does not appear. There is testimony tending to prove tha,t upon the first trial before the commissioner defendant stated that he claimed the right by contract to remain on the land and that he would surrender possession in 1912. It appears, further, that complainant William H. Baldwin was secretary of the Onondaga Telephone Exchange Company, which leased the building in June, 1907, from Grove Baldwin and defendant for one year with the privilege of five years. Upon the first trial, judgment was given for defendant and the judgment was not appealed from. No new notice was given to defendant, but this suit was begun after the time to which defendant showed that he had paid rent to the original owner.
3. If, before purchasing the land, complainants had inquired of defendant about his interest in the land, defendant might be bound by the answers he made if they were *164acted upon by complainants. Complainants did not inquire. It is urged that defendant is nevertheless estopped to now assert a right or interest in the land other than the one he asserted upon the first trial before the circuit court commissioner. It has been pointed out that upon the last trial testimony was given to the effect that upon the first trial defendant claimed in his testimony the right to occupy the land until 1912. That he gave such testimony upon the first trial is disputed. It is plain, therefore, that whether the estoppel relied upon exists cannot be determined as matter of law. It is quite as plain that the estoppel relied upon does not meet the contention of defendant that complainants purchased the land subject to his leasehold interest therein; a contention which is based upon the state of things existing at and before the time when complainants acquired title to the land.
These several conclusions lead to the further one that the judgment of the circuit court should be reversed and a new trial ordered. We cannot anticipate the course which will be pursued at another trial. Assuming that a record will be made substantially like the one before us, the jury should be permitted to determine whether the complainants (appellees), or either of them, when they purchased the land, had actual notice, or knowledge, that defendant had, or claimed to have, a lease of the land upon which the building stood.